DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/03/2022 has been entered.
 
Response to Amendments
Applicant's amendments filed 8/02/2022 to claim 1 and 5 have been entered. Claims 1-8 remain pending, of which claims 1-4 are being considered on their merits. Claims 5-8 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
For clarity of record, the instant amendments to claim 1 have overcome the obviousness rejections, which are withdrawn. New grounds of rejection are set forth below and necessitated by the instant amendments.
Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See M.P.E.P. § 2163 for a review of the written description requirement and particularly M.P.E.P. § 2163 (I)(B) for a review of the proscription against the introduction of new matter in a patent application as it pertains to the written description requirement. The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
In this case, claim 1 was amended to recited a flow velocity range of 0.5 m/min to 1,000 km/min and relying on ¶0061 of the original disclosure. While the relationship between flow velocity, flow rate, and sectional area is reasonably clear, the disclosure lacks original support for the claimed flow velocity ranges because the mathematical relationship of flow velocity = (flow rate/sectional area) inherently captures flow rates and sectional areas not specifically disclosed. In other words, there is only original support limited to the specific recitation of the flow rates ranges and sectional areas ranges of ¶0061 and not any combination of any generic flow rate divided by any generic sectional area as presently claimed that might otherwise yield the claimed flow velocity range. 
	Applicant must either specifically point out the original descriptive support for the full scope of claim 1 to obviate the new matter rejection necessitated by Applicant’s amendment to claim 1, or amend claim 1 accordingly in the next reply to remove the new matter as set forth above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over of Nishino et al. (EP 2,878,664; provided in the IDS dated 4/22/2019) in view of Dror et al. (GB 2192171B; Reference N).
Nishino teaches a method of preparing a liquid media composition, the method comprising combining DMEM/F-12 culture media, deacylated gellan gum at a final concentration of 0.02% w/v, and either calcium or magnesium (Experimental Example 17), reading on the embodiment of deacylated gellan gum for the anionic polysaccharide of claim 1, the embodiments of calcium and magnesium for the divalent cations of claim 1, and reading on claims 2 and 3. Nishino teaches methods of cell culturing (Experimental Example 25), reading in part on claims 1 and 4. Nishino teaches that adding a anionic polysaccharide such as gellan gum or alginate to cell culture medium serves to suspend the cells in the medium (¶0059 and ¶0074), reading in-part on claim 1. Nishino teaches embodiments of embedding the cells inside an anionic polysaccharide carrier (¶0105), reading in-part on claim 1.
Regarding claim 1, Nishino does not teach any mixing apparatus comprising a first inlet, a second inlet, a junction conduit joining the first and second inlet to form an outlet conduit. Regarding claim 1, Nishino does not teach a flow velocity range of 0.5 m/min to 1000 km/min. Regarding claim 4a, Nishino does not teach junction conduit structure in the shape of a T.
Dror teaches a method of producing alginate beads and device thereof for the encapsulation of cells (Fig.1 and p1, lines 3-4). Dror teaches a device comprises three inlets and a shared/common exit port, the first inlet 14 for the liquid cell suspension, a second inlet 15 for the aqueous alginate solution, and a third inlet 16 for the gas stream wherein the inlets intersect each other at right angles (Fig. 1; paragraph spanning p4-5; and p5, paragraph starting “As shown in Fig. 1…”), reading on the embodiment of a T-junction for claims 1 and 4a. Dror teaches that the volume and flow velocity of all three inlets may be adjusted at will (p5, paragraph starting “As shown in Fig. 1…”), reading in-part on the flow velocity of claim 1.
Regarding claims 1 and 4, it would have been obvious before the invention was made to combine the mixing device of Dror with the separate deacylated gellan gum, culture media, and divalent cation compositions of Nishino in view of Andersen. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Nishino and Dror are directed towards species of anionic polysaccharides, because Nishino expressly considers alginate and gellan gum as alternatives, and because both Nishino and Dror are directed towards embedding/encapsulating cells. The skilled artisan would have been motivated to do so because the combination would be advantageous to mix the separate culture medium with the deacylated gellan gum or alginate of Nishino and divalent cation compositions of Nishino into a single stream with the device of Dror to generate suspended anionic polysaccharide hydrogel particles in the culture medium of Nishino which then would facilitate downstream cell suspension as taught by Nishino.
Regarding the flow velocity range of claim 1, optimization through routine experimentation will generally not sustain the patentability of subject matter encompassed by the prior art absent some showing to the contrary. See M.P.E.P. § 2145.05 (II) and (III). In this case and while Dror does not teach the claimed flow velocity range, Dror also makes clear to a person of ordinary skill in the art that the flow velocity range is an optimizable parameter with respect to methods of gelling alginate in the mixing device (i.e. “volume and flow velocity of all three inlets may be adjusted at will) and so the claimed flow velocity range must be held as prima facie obvious at this time. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.



Response to Arguments
Applicant’s arguments on pages 5-12 of the reply have been fully considered, but not found persuasive of error over the modified grounds of rejection above and necessitated by the instant amendments. Any arguments over Kikuchi are moot as Kikuchi is not applied against the claims at this time.
Applicant’s arguments on pages 6-8 of the reply appear to be a summary of the state of the art, but do not set forth any specific allegations of error.
On pages 9-10 of the reply, Applicant alleges the claims produce an unexpectedly highly uniform liquid medium. These arguments are not found persuasive of error for several reasons. First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., highly uniform, continuously and sterilely, also alleged on page 11 of the reply) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, Applicant bears the burden to prove by a preponderance of evidence that the claims yield an unexpected result of both practical and statistical significance, see M.P.E.P. § 716.02, and at this time there does not appear to be any comparison of the claimed method to either the cited prior art or to what Applicant might consider the closet prior art that might otherwise provide evidence of unexpected results. Nor does there appear to be a clear indication of what the expected results would be such as to discern possible unexpected results.
On page 10 of the reply, Applicant alleges that Nishino is defective by not teaching every element of claim 1. This is not found persuasive of error because Nishino is not applied alone, but in combination with Dror, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone.
In response to applicant’s argument on page 11 of the reply that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the argument is not found persuasive of error because there does not appear to be any arguments over the specific rationale to combine the references as set forth above.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653